..¶-rORWLY      SmwsKYAI.


                                August 29. 1972


        Honorable Robert Buntyn          Opinion No.   M-1197
        County Attorney
        Castro County Courthouse         R8:   Whether the Commiseioners
        Dimmitt, Texas 79027                   Court of Castro County may
                                               set the salaries of Justices
                                               of the Peace at an hourly
                                               rate for hours actually
        Dear Mr. Buntyn:                       worked.
                   You have requested an opinion as to whether the Com-
        missioners Court of Castro County may set the salaries of Justices
        of the Peace at an'hourly rata for hours actually worked.
                     The commissioners court is a court of limited juris-
        diction and,i+ias only such powers as ere conferred upon it by the
        statutes 'and Constitution of this State, whether by express terms
        or by necessary   ~mpliqa~ion. Section 18, Article V, Constitution
        of Texas: Article 2351, Vernon's Civil Statutes; and Attorney
        General's Opinion C-350 (1965), and numerous case authorities
        there cited.
                    Under~the provisions of Section 61 of Article XVI of
        the Constitution o’f Texas , the comniissioners court has the au-
        thodty to determine whether justices of the peace are to be
        compensated on a'fee.basie or a salary basis. Attorney General's
        Opp;;ms C-497 (1965), V-748 (1948), WW-1499 (1962).and V-750
              .  Article  53.07,,Texas Code of Criminal Procedure, requiring
        every justice of the peace to be compensated on a salary basis
        hes bean held to.'b+unconstitutional and in violation of Article
        XVI, Section 61, Texas Constitution. Attorney General’s Opinion
        C-497, supra.
                   We know of no provision in the Constitution or 'statutes
        of      State authorizing the commissioners court to compensate
             this
        justices of the peace on an hourly basis.
                   The commissioners court may not interfere or usurp the
        sphere that is delegated to a county official by law. Pritchard
        & Abbott vi McKenna, 350 S.W.Zd 335 (Tex.Sup. 1961). Therefore,
        the commissioners court is not authorized to prescribe office hours

                                    -5842-
.




    Hon. Robert Buntyn, page 2     (M-1197)


    of a county or precinct official or the days which such official
    would be required to keep his office open. Attorney General's
    Opinions O-6679 (1945) and C-350 (1964).
               Since the commissioners court does not have the au-
    thority to prescribe office hours of justices of the peace and
    the method of compensation is prescribed by the Constitution as
    either a fee basis or a salary basis, you are advised that the
    commissioners court does not have the authority to compensate
    justices of the peace on an hourly basis.
                               SUMMARY
               A commissioners court does not have authority
          to compensate justices of the peace on an hourly
          basis.
                                          Ve94 truly yours,


                                                  c. Mh .~~
                                                ey General of Texas
    Prepared by John Reeves
    Assistant Attorney General
    APPROVED:
    OPINION COMMITTEE
    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Sam Jones
    Gordon Cass
    John Banks
    Bob Lattimore
    SAMUEL D. MCDANIEL
    Staff Legal Assistant
    ALFRED WALKER
    Executive Assistant
    NOLA WHITE
    First Assistant



                                 -5843-